Citation Nr: 1220052	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for allergic rhinitis, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  By a November 1997 decision, the Board denied the Veteran's claim of service connection for allergic rhinitis.

2.  Evidence received since the Board's November 1997 decision, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's preexisting allergic rhinitis increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision, which denied the Veteran's claim of service connection for allergic rhinitis, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for allergic rhinitis has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  The Veteran has pre-existing allergic rhinitis that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is reopening this claim based on the submission of new and material evidence and granting service connection for allergic rhinitis, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The Veteran contends that service connection is warranted in this case for allergic rhinitis.  He filed a service connection claim at an earlier date, which was denied by the Board.  The Veteran is petitioning to reopen the claim.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision makers, that was not of record at the time of the last final disallowance (on any basis) of the claim, and that is not merely cumulative of other evidence that was then of record.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In a recent case, the United States Court of Appeals for Veterans Claims stated that when determining whether the new evidence qualifies as new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This standard is meant to create a low threshold that enables, rather than precludes, reopening.  

Additionally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially filed a claim of service connection for allergic rhinitis for compensation benefits in October 1995.  By a November 1995 rating decision, the RO denied the claim.  The Veteran appealed the decision to the Board.  In November 1997, the Board denied the claim.  The decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).

When the Board denied the prior claim in November 1997, it determined that the Veteran failed to prove that his allergic rhinitis, which preexisted his entry into service and was noted on his entrance examination, was aggravated or worsened by service.  According to the Board at that time, while he may have had worsened symptoms manifest during service, there was no evidence that indicated the underlying disorder, as distinguished from transient episodes, worsened while on active duty.  Applying the standards and regulations in existence then, the Board found that he had not shown that service connection was warranted for the allergic rhinitis.

The evidence of record at the time of the November 1997 decision of the Board included service treatment records (STRs), as well as the Veteran's application for benefits and lay statements.  No recent or contemporaneous medical evidence was submitted with the prior claim.

In November 2009, the Veteran filed an application to reopen his claim for service connection for allergic rhinitis.  This claim was denied by the January 2010 rating decision on appeal.  The RO did not reopen the claim, as it determined that new and material evidence had not been received.  Currently, his claims file includes the evidence that was before the Board as of November 1997.  Evidence added to the record since that decision includes records from the VA Medical Center (VAMC) in St. Louis, Missouri, dated from October 2009 to January 2010; private medical records from Ear, Head and Neck Specialists in St. Louis, Missouri, dated from February 2009 to December 2009; and an application for benefits and statements from the Veteran.

The Veteran's STRs include his entrance examination dated June 1967.  Although the Veteran's clinical evaluation was marked as normal, the Veteran did self-report a history of "sinusitis" on his report of medical history.  The examiner clarified that the Veteran's "sinusitis" was allergic rhinitis, but that it was not considered disabling (using the abbreviation "NCD").  In June 1968, when the Veteran had been in service for about five months, he was recommended for discharge on a medical basis for his allergic rhinitis.  The discharge summary stated that the allergic rhinitis was not due to the Veteran's own misconduct and not incurred in the line of duty, and that it existed prior to entry and was not aggravated by service.  The discharge summary stated that he was unfit for duty and would be discharged for a physical disability on a permanent basis.

Besides the discharge summary document, the STRs also include a Medical Board report from July 1968.  The report stated that the Veteran had "a long history of stuffiness, rhinorrhea [runny nose], and difficulty breathing through his nose."  The condition "existed prior to enlistment" and symptoms were "exacerbated by routine duty."  The symptoms failed to respond to usual antihistamine and decongestant medication.  Physical examination revealed inflamed mucus membranes of the nose with discharge, and treatment with neosynephrine spray did not relieve the inflammation.  Beyond these observations, however, the report provided no additional rationale, and did not explain why a condition that was determined to be "NCD" (not considered disabling) upon entrance into service would become a disqualifying medical condition after six months.

The Veteran's own statements of his condition are not irrelevant to his claim, particularly as here where they relate to observable symptomatology.  See 38 C.F.R. § 3.159(a)(2).  In the prior claim, the Veteran stated that he believed his condition was due to his military service because of the inability to find medications to treat his condition.  He stated, as a consequence, the condition progressed beyond normal limits while he was in the service, and his rhinitis attacks increased in severity to the state that he was unable to function.  In the current claim, the Veteran submitted statements that are similar in content but differ in emphasis.  In his initial application, the Veteran stated that he "came down with severe rhinitis" in the service and was diagnosed with severe chronic allergic rhinitis.  If the condition was preexisting, it was aggravated beyond normal progression due to the rigors of training, he wrote.  In his notice of disagreement dated February 2010, he stated that with the dust and trees at Camp Pendleton, his allegedly preexisting condition flared up into severe rhinitis, which he had never had in the past. 

Although the Veteran's newly submitted lay statements provide more detail than his earlier statements, they relate to the same theory of causation, in particular, that his brief period of military service aggravated his preexisting allergy-related sinus condition.  The more recent statements emphasize the aggravation of his allergies into full-blown rhinitis during his period of service, but the Board considered similar statements in its prior decision.  As a consequence, these lay statements are cumulative of the prior lay evidence.

The additional medical evidence added to the file since the November 1997 Board decision adds considerable depth to the Veteran's claim of a current disability that the Board did not possess before.  These newly added documents include records from the St. Louis VAMC reflecting on a recommendation to use Loratadine, an allergy medication, and Flunisolide, a corticosteroid used to treat allergic rhinitis.  An allergy treatment record from Ear, Head and Neck Specialists shows that the Veteran had treatment for allergic reactions to mites, trees, grass, ragweed, and weeds from April 2009 through August 2009.  An allergy test dated in April 2009 revealed that the Veteran had strong allergic reactions to trees, grasses, weeds, mites, and several inhalants.  He reported a patient history of sinus and other nose and throat problems, itching and redness of the eyes, and heightened sensitivity to seasonal change, air conditioning, smoke, and outdoor activity.  He had a CT scan of the soft tissues of his neck, which did not reveal any abnormalities.  A treatment record dated February 2009 also suggested Nasonex, a spray for nasal sinus inflammation.  He carried an EpiPen for acute allergic reactions.  In August 2009, he reported symptoms of itchy skin.  He was placed on Prednisone, an anti-inflammatory drug, in December 2009.

This medical evidence is certainly "new" within the meaning of 38 C.F.R. § 3.156(a).  The prior VA adjudication concerning the Veteran's condition of allergic rhinitis did not contain any medical documentation as to his current disability.  Whether this evidence is "material" is a closer question.  Although the prior decision of the Board laid out the elements of a claim for service connection, including evidence of a current disability, evidence of incurrence or aggravation of the condition in service, and a nexus between the two, the substance of the Board decision focused only on the second element.  That is, the Board never made a clear finding as to whether the Veteran had a current disability and only made the determination that any disability preexisted service and was not aggravated in service.

The newly-submitted medical evidence, however, sheds significantly more light on the severity and permanency of the Veteran's current disability.  The Board did not have the benefit of this evidence at the time it issued its prior decision.  The threshold for reopening a final claim is low.  The new and material evidence must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  This standard is not a separate element, and is to be interpreted broadly in order to enable, rather than preclude, reopening.  Shade, 10 Vet. App. at 117.  This case meets that standard.  Undoubtedly, the new evidence shows that the Veteran's allergic rhinitis is disabling in a way that it was not upon his entry into service.  The newly-submitted medical records span February 2009 through January 2010, and show consistent allergy symptoms for that duration, underscoring the permanency and non-transitory nature of the condition (i.e., not purely seasonal allergies).  As a consequence, this claim for service connection is reopened.

In regards to the adjudication of the reopened claim on the merits, VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In the present case, the presumption of soundness does not attach because the Veteran's allergic rhinitis was noted on his entrance exam.

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Medical Board report, written in conjunction with the Veteran's discharge from service for medical reasons, documents a case of allergic rhinitis that did not improve with the use of ordinary medications.  This evidence, and the Veteran's own statements that he "could not function" due to the rhinitis in service, reveal a condition that was chronic, and not one that was transient or episodic.  Symptoms that reflect only temporary flare-ups do not in themselves constitute sufficient evidence of an increased disability for purposes of an aggravation analysis.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In the Veteran's case, the condition of allergic rhinitis, which led to his permanent discharge on medical grounds, was more than just a flare-up.

Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his allergic rhinitis was aggravated by his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted condition of allergic rhinitis that was not considered disabling.  Six months later, he was found permanently unfit for duty because of his allergic rhinitis, according to the Medical Board report.  The report stated that the Veteran's "symptoms [were] exacerbated by routine duty," but did not explain how it came to the conclusion that the Veteran's condition as a whole had not worsened during active service despite having been found to be non-disabling upon entry into service.  The Veteran's lay statements are in accord, as he has explained that he had a runny nose prior to entering service, but had never had the kind of severe allergic attacks that he had in service.  As a consequence, it is at least as likely as not that the Veteran's condition worsened during service, and the presumption of aggravation attaches for this claim.

Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this case, the only countervailing evidence is the Veteran's discharge summary, in which the boxes are checked stating that the condition preexisted service, was not incurred during service, and was not aggravated during service.  The Medical Board report likewise states that the condition was not aggravated during service, but the report contains no rationale as it does not state whether these conclusions are derivative of the discharge summary or whether they are based on clinical examination, of which no record exists in the file.  These cursory statements, without more, are not enough to rebut the presumption of aggravation during service.

Finally, as detailed above, the clear weight of the evidence shows that the Veteran currently has the condition of allergic rhinitis.  For these reasons, because the most probative medical and lay evidence establishes that the Veteran had aggravation of his preexisting allergic rhinitis during service and continues to suffer from the consequences of that disability, service connection is granted for allergic rhinitis.


ORDER

Service connection for allergic rhinitis as a preexisting disability aggravated by service is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


